DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 66-68, drawn to a synthetic transcriptional activator fusion protein comprising a single DNA-binding peptide and a heterologous transactivation domain comprising SEQ ID NO: 46; including wherein the DNA binding peptide is chosen from those recited in claim 67, classified in C07K 2319/80, for example.  NOTE, there is an additional election of species if this group is chosen.

II. Claims 66 and 69-71, drawn to synthetic transcriptional activator fusion protein comprising a single DNA-binding peptide and a heterologous transactivation domain comprising SEQ ID NO: 46; including wherein the transactivation domain comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 115 or 116, classified in C07K 14/035, for example. NOTE, there is an additional election of species if this group is chosen.

III. Claims 66, 72-76, drawn to a nucleic acid molecule comprising a polynucleotide encoding a synthetic transcriptional activator fusion protein comprising a single DNA-binding peptide and a heterologous transactivation domain comprising SEQ ID NO: 46, wherein the polynucleotide comprises a first sequence encoding the DNA-binding peptide and a second sequence encoding the transactivation domain, wherein the first and second sequences are expressed from the nucleic acid molecule in frame and in a single transcript; including wherein the first and second sequences are separated by a third nucleotide sequence in the polynucleotide, classified in C12N 15/62, for example.

IV. Claims 66, 72, 77-83, drawn to a host cell comprising a nucleic acid molecule comprising a polynucleotide encoding a synthetic transcriptional activator fusion protein comprising a single DNA-binding peptide and a heterologous transactivation domain comprising SEQ ID NO: 46, wherein the polynucleotide comprises a first sequence encoding the DNA-binding peptide and a second sequence encoding the transactivation domain, wherein the first and second sequences are expressed from the nucleic acid molecule in frame and in a single transcript, classified in     C12N 15/04, for example. NOTE: there is an additional election of species if this group is chosen.

CLAIMS 66 AND 72 LINK THE INVENTIONS OF GROUPS III AND IV
CLAIM 66 LINKS THE INVENTIONS OF GROUPS I-IV

V. Claims 84-87, drawn to a method for increasing the expression of a polynucleotide of interest in a host cell, the method comprising: introducing into a host cell comprising the polynucleotide of interest a nucleic acid molecule comprising a polynucleotide encoding a synthetic transcriptional activator fusion protein comprising a single DNA-binding peptide and a heterologous transactivation domain comprising SEQ ID NO: 46, wherein the polynucleotide comprises a first sequence encoding the DNA-binding peptide and a second sequence encoding the transactivation domain, wherein the first and second sequences are expressed from the nucleic acid molecule in frame and in a single transcript, wherein the polynucleotide of interest is operably linked to a second polynucleotide that binds specifically to the DNA-binding peptide, thereby increasing the expression of the polynucleotide of interest in the host cell, classified in C12N 15/8216, for example

VI. Claim 88, drawn to a nucleic acid molecule of a claim directed to a fusion protein, further comprising a promoter and a 3’ UTR.  NOTE: this appears to be improperly dependent because the claim recites “the nucleic acid molecule of claim 66” but claim 66 does not contain any nucleic acid molecule.  For this reason, it cannot be classified nor can it be examined.

Linking Claims
Claim 66  links inventions I-IV. Claims 66 and 72 link inventions III and IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 66 and/or 72.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design and function, because one is directed to specific DNA binding domains whereas the other is directed to specific transactivation domains.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The only overlapping subject matter is included in the linking claims; and if the linking claims are found allowable then all claims requiring the specifics of the linking claims will be rejoined.
Inventions I/II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, and function, because inventions I and II are directed to proteins whereas invention III is directed to a nucleic acid molecule.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Because a synthetic fusion protein is made by using an engineered nucleic acid molecule, the generic nucleic acid molecule is obvious over the generic fusion protein; however, the specifics of the dependent protein claims are not required by the nucleic acid claims; and the specifics of the nucleic acid claims are not required by the fusion protein claims.  For this reason, the generic fusion protein claim is included as it would be obvious over the generic nucleic acid claim.
Inventions I/II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, and function, because inventions I and II are directed to proteins whereas invention IV is directed to a host cell comprising a nucleic acid molecule.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Because a synthetic fusion protein is made by using an engineered nucleic acid molecule, usually expressed in a host cell, the generic host cell comprising the generic nucleic acid molecule is obvious over the generic fusion protein; however, the specifics of the dependent protein claims are not required by the nucleic acid and host cell claims; and the specifics of the host cell claims are not required by the fusion protein claims.  For this reason, the generic fusion protein claim is included as it would be obvious over the generic host cell claim.
Inventions I/II and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the fusion proteins of inventions I and II could be used in a different method; for example they could be used in an in vitro translation reaction, such as with a rabbit reticulocyte extract.
Inventions IV and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because, for example, a yeast host cell (as claimed in claim 78) would not use a nucleic acid with a plant promoter (as claimed in claim 76).  The subcombination has separate utility such as in vitro transcription/translation reactions.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions III and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the nucleic acids of invention III could be used in a different method; for example they could be used in an in vitro transcription/translation reaction, such as with a rabbit reticulocyte extract.
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the host cells of invention IV could be used in a different method; for example they could be used to produce recombinant fusion protein for use in an in vitro translation reaction, such as with a rabbit reticulocyte extract.
With regard to invention VI, the Examiner cannot do the analysis because the claim is improperly dependent, so it is unclear what the claim is actually directed to – a protein or a nucleic acid.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and,
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species for Inventions I, II, and IV
This application contains claims directed to the following patentably distinct species:
For Group I, Applicant must elect one of the particular DNA-binding domains recited in claim 67. 
For Group II, Applicant must elect either SEQ ID NO: 115 or 116 for the transactivation domain.
For Group IV, Applicant must elect either plant or yeast cell.
The species are independent or distinct because the DNA-binding domains are unique peptides from different sources; the transactivation domains are unique sequences that would each require their own separate search and different art would apply, and plant cells and yeast cells are very different and entirely different art would apply. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 66 is generic for the first two groups and claim 77 is generic for Group IV.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  art that would apply to one DNA-binding domain would not necessarily apply to any other, and art that would apply to one particular transactivation domain sequence would not necessarily apply to the other, and art that would apply to a yeast cell would not necessarily apply to a plant cell.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662